          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 1 of 7




Randall B. Bateman (USB 6482)
Lyndon R. Bradshaw (USB 15097)
DURHAM JONES & PINEGAR
111 South Main Street, Suite 2400
Salt Lake City, UT 84111
(801) 415-3000
rbateman@djplaw.com; lbradshaw@djplaw.com; nbladen@djplaw.com

Attorneys for Plaintiff Lone Star Promotions, LLC


                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


 LONE STAR PROMOTIONS, LLC, a Florida limited
 liability company                                             Case No. 1:18-cv-00073-DAK-EJF

                Plaintiffs,                                       [PROPOSED] ORDER
         vs.                                                    GRANTING TEMPORARY
                                                                 RESTRAINING ORDER
 ABBEY LANE QUILTS, LLC, a Florida limited
 liability company; ABBEY LANE QUILTS, a Florida                Judge Dale A. Kimball
 at-will partnership, and JANICE LILJENQUIST, an
 individual                                                     Mag. Judge Evelyn J. Furse

                Defendants.



        The Court, having considered Plaintiff’s Motion for TRO/Preliminary Injunction Barring

the Utah State District Court In and For Weber County, Utah from Interfering with the

Copyrights of Plaintiff Lone Star Promotions, LLC and finding good cause therefore:

        The Court finds that the injunction barring Owen or Lone Star from using the patterns

designed by Owen/Lone Star violates 17 U.S.C. § 301 and 28 U.S.C. § 1338(a). The Utah State

District Court In and For Weber County, Utah lacks jurisdiction to interfere with Lone Star’s

copyrights and is hereby enjoined from enforcing that provision of its injunction.



SLC_3886733.1
          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 2 of 7




        Under the Copyright Act, the ownership of a copyright vests initially in the author or

authors of the work. 17 U.S.C. § 201(a). The initial owner of a copyright is entitled to the

following exclusive rights:

        (1) to reproduce the copyrighted work in copies or phonorecords;

        (2) to prepare derivative works based upon the copyrighted work;

        (3) to distribute copies or phonorecords of the copyrighted work to the public by sale or

other transfer of ownership, or by rental, lease, or lending;

        (4) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and

motion pictures and other audiovisual works, to perform the copyrighted work publicly;

        (5) in the case of literary, musical, dramatic, and choreographic works, pantomimes, and

pictorial, graphic, or sculptural works, including the individual images of a motion picture or

other audiovisual work, to display the copyrighted work publicly; and

        (6) in the case of sound recordings, to perform the copyrighted work publicly by means

of a digital audio transmission.

17 U.S.C. §106.

        While it is possible for a company to obtain ownership of a copyright, doing so requires

either that the work constitute a “work made for hire” or there must be a written assignment of

the ownership of the copyright right. 17 U.S.C. §201(a, d). In the present case, no written

assignment of copyright has been produced, so that ownership of the copyright will be in the

author unless one of the entities can show that the works were works made for hire. “To


                                                  2




SLC_3886733.1
          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 3 of 7




determine whether a work is for hire under the Act, a court first should ascertain, using principles

of general common law of agency, whether the work was prepared by an employee or an

independent contractor.” Community for Creative Non-Violence v. Reid, 490 U.S. 730, 751

(1989). This Court has previously addressed the work made for hire in the context of a

partnership. In Heimerdinger v. Collins, 2009 WL 1743764, * 3 (D. Utah June 18, 2009) this

Court noted an allegation of 50/50 ownership in a partnership provides “no support for the

conclusion that the partnership had any “right to control the manner and means by which [the

partner’s works were] accomplished” under the Supreme Court's standard. Collins's 50%

partnership interest was insufficient to give the partnership a right to control the manner and

means of [his partner’s] authorship.” 2009 WL 1743764, * 4-5 (D. Utah June 18, 2009).

        In the present case, Liljenquist has admitted that Owen was the “chief design person.”

(Deposition of Janice Liljenquist, 107:7). While Liljenquist claims to have provided input,

providing input and making suggestions is not a basis for claiming copyright ownership. See

MGB Homes, Inc. v. Ameren Homes, Inc., 903 F.2d 1486, 1493 (11th Cir. 1990); Aitkin, Hazen,

et al. v. Empire Construction Co., 542 F.Supp. 252, 259 (D. Neb. 1982); Watkins v. Chesapeake

Custom Homes, L.L.C., 330 F.Supp.2d 563, 571-73 (D.Md. 2004). Therefore, Lone Star/Owen

are likely to succeed on the merits as to ownership of the copyrights.

        While Abbey Lane Quilts – Partnership or Abbey Lane Quilts, LLC may wish to assert

“work made for hire” status to claim ownership of the copyrights, resolving the work for hire

issue requires resolution in the federal court. Scandinavian Satellite Sys., AS v. Prime TV Ltd.,


                                                 3




SLC_3886733.1
          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 4 of 7




291 F.3d 839, 845-46 (D.C. Cir. 2002) (“[A] dispute that turns on whether a copyrighted work

was created independently or as a ‘work made for hire’ is an ownership dispute that

unquestionably arises under the Copyright Act… subject matter jurisdiction under § 1338(a) is

not lost merely because a contract ownership dispute may be implicated.”); Merchant v. Levy, 92

F.3d 51, 56 (2d Cir. 1996) (federal subject matter jurisdiction existed, at least in part, because the

application of the work-for-hire doctrine required construction of the Copyright Act); Calicraft

Distributors, LLC v. Castro, 2015 WL 1789014, at *5-6 (C.D. Cal. Apr. 17, 2015) (“[W]here the

resolution of an action turns on the work-for-hire doctrine, federal court jurisdiction is proper

even absent a claim for relief under the Copyright Act.”).

        The question now at hand is on what basis the state court is barring Owen/Lone Star from

using the patterns they claim to have created. Not only does 28 U.S.C. § 1338(a) provide

original jurisdiction over copyright matters in the federal courts, it expressly prevents a state

court from having jurisdiction of a matter arising under the Copyright Act. Id. (“No State court

shall have jurisdiction over any claim for relief arising under any Act of Congress relating to

patents, plant variety protection, or copyrights.”). Even if Abbey Lane Quilts – Partnership or

Abbey Lane Quilts, LLC owned the copyrights, the state court would not have jurisdiction to

enjoin copying of the works. Such must be done in federal court.

        The purported basis for preventing use of the works set forth in the preliminary injunction

is that the patterns are trade secrets. 17 U.S.C. § 301 expressly prohibits states from establishing

exclusive rights in a work of authorship under state or common law. Thus, the injunction must


                                                  4




SLC_3886733.1
          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 5 of 7




be based on some other right to prevent copying or any other right enumerated in 17 U.S.C. §

106. While the preliminary injunction purports to justify the prohibition on copying on “trade

secrets,” it is axiomatic that a trade secret must be secret. Envirotech Corp. v. Callahan, 872 P.2d

487, 494 (Utah Ct. App. 1994) (the threshold question is whether in fact there is a trade secret to

be misappropriated). The burden of demonstrating the existence of a trade secret is on

Liljenquist, Abbey Lane Quilts – Partnership and Abbey Lane Quilts, LLC. See Microbiological

Research Corp. v. Muna, 625 P.2d 690, 696 (Utah 1981).

         The preliminary injunction provides no basis on which the state court found patterns

which are sold to the public to be a trade secret. Patterns which are sold to the public are

available for copying unless they are protected by a copyright. Therefore, the injunction

improperly enjoins Owen/Lone Star from using the patterns and violates 17 U.S.C. § 301 and 28

U.S.C. § 1338(a). While Defendants argue that there is a presumption under state law that items

created by the partners are owned by the partnership, state laws cannot supersede federal law and

any interpretation of those laws which would give ownership to the entities outside of a work for

hire analysis are preempted by 17 U.S.C. § 301. Therefore, the Utah State District Court In and

For Weber County is hereby enjoined from enforcing the injunction regarding copying of the

plans.

         Turning now to the constitutional issues, both the Thirteenth Amendment to the United

States Constitution and Article I, Section 21 of the Utah Constitution prohibit involuntary

servitude except as punishment for a crime. U.S. Constitution, Thirteenth Amendment; Utah


                                                 5




SLC_3886733.1
          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 6 of 7




Constitution, Article 1, Section 21. Under Florida Law, the partner in an at-will partnership can

dissociate from the partnership “at any time.” Fla Stat. 620.8602(1). This Court is unaware of

any legal basis for forcing a partner to continue to remain a partner despite a clear desire to

dissociate. Both Florida and Utah law seemly clearly to the contrary. See McGrew v. Industrial

Comm’n, 85 P.2d 608, 610 (1938), accord Henderson v. Coleman, 7 So.2d 117, 121 (1942)(en

banc)(“We are not advised of any rule of law under which any man in this country will be forced

to serve with his labor any other man whom he does not wish to serve.”); See also Mike Smith

Pontiac GMC, Inc. v. Mike Smith, 486 So.2d 89, 90 (Fla. Dist. App. 5th 1986). It is even more

concerning that the state court shackled Owen to the partnership without even requiring the

posting of a bond as required in Rule 65A, Ut. R. Civ. P.

        Owen’s involuntary servitude to Abbey Lane Quilts clearly interferes with the ability of

her sole member LLC, Lone Star, from selling the products it currently owns and from

developing new products which may be in competition with Abbey Lane Quilts. The Court finds

that the injunction requiring Owen to remain a partner or member of Abbey Lane Quilts

partnership and/or Abbey Lane Quilts, LLC is a violation of the Thirteenth Amendment to the

United States Constitution and Article I, Section 21 the Utah Constitution. The Court hereby

enjoins the Utah State District Court In and For Weber County, Utah from enforcing that

provision of its injunction. To the extent that Owen has not dissociated from either entity, she

may do so at her convenience.

        Dated this _____ day of ______________, 201___.


                                                  6




SLC_3886733.1
          Case 1:18-cv-00073-DAK Document 26-1 Filed 10/05/18 Page 7 of 7




                                      _________________________________
                                      Dale A. Kimball
                                      United States District Judge




                                         7




SLC_3886733.1
